Case: 17-50098      Document: 00514329690         Page: 1    Date Filed: 01/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-50098
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                         January 31, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADREN JACKSON,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:16-CR-199-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Adren Jackson has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50098    Document: 00514329690    Page: 2   Date Filed: 01/31/2018


                                No. 17-50098

to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Jackson has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2